NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                      AUG 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DONALD LEWIS DAVIS,                             No. 18-16935

                Petitioner-Appellant,           D.C. No. 4:18-cv-00158-JGZ-BGM

 v.
                                                MEMORANDUM*
J. T. SHARTLE, Warden,

                Respondent-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Jennifer G. Zipps, District Judge, Presiding

                           Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      District of Columbia prisoner Donald Lewis Davis appeals pro se from the

district court’s order denying his motion to alter or amend the judgment in his 28

U.S.C. § 2241 habeas corpus proceeding. We have jurisdiction under 28 U.S.C.

§ 1291. We affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In his section 2241 petition, Davis argued that the Bureau of Prisons’

method of determining his security classification violates his constitutional right to

due process. The district court dismissed the petition on the ground that Davis

failed to state a claim because no federal due process right is implicated by a

prison’s classification decisions. Davis filed a motion to alter or amend the district

court’s judgment under Federal Rule of Civil Procedure 59(e). The district court

did not abuse its discretion in denying Davis’s Rule 59(e) motion because, contrary

to his contention, Davis failed to demonstrate that the district court’s conclusion

was clearly erroneous or manifestly unjust. See Sch. Dist. No. 1J, Multnomah Cty.,

Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth standard of

review and grounds for relief under Rule 59(e)); see also Hernandez v. Johnston,

833 F.2d 1316, 1318 (9th Cir. 1987) (no federal due process right implicated by a

prison’s classification decisions).

      Because the scope of this appeal is limited to review of the September 6,

2018, order denying Davis’s motion to alter or amend the judgment, we do not

address the other issues Davis raises.

      AFFIRMED.




                                          2                                       18-16935